

116 HR 8371 IH: Next Generation Fuels Act of 2020
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8371IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mrs. Bustos introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo promote low-carbon, high-octane fuels, to protect public health, and to improve vehicle efficiency and performance, and for other purposes.1.Short titleThis Act may be cited as the Next Generation Fuels Act of 2020.2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Title I—Low-carbon high-octane fuelsSec. 101. High-octane certification fuel.Sec. 102. Clean octane standard.Title II—Regulatory harmonizationSec. 201. Reid vapor pressure.Sec. 202. Fuel economy adjustment.Sec. 203. E30.Sec. 204. Replacement of motor vehicle emissions simulator (MOVES) model.Title III—InfrastructureSec. 301. High-efficiency vehicles.Sec. 302. Performance standards for new e30 infrastructure.Sec. 303. CAFE and GHG credit generation.ILow-carbon high-octane fuels101.High-octane certification fuel(a)In generalNot later than January 1, 2022, the Administrator of the Environmental Protection Agency shall take such actions as are necessary to allow the use of a certification test fuel described in subsection (b) for purposes of—(1)testing and certification under section 206(a) of the Clean Air Act (42 U.S.C. 7525(a)) of motor vehicles described in section 220(a) of the Clean Air Act (as added by section 301 of this Act); and(2)testing and calculation procedures under section 32904(c) of title 49, United States Code, with respect to such motor vehicles.(b)Certification test fuel describedA certification test fuel referred to in subsection (a) shall—(1)have a research octane number of 98; and(2)be blended by adding sources of octane value that meet the requirements of subsection (c) to the low-level ethanol-gasoline blend test fuel used to certify model year 2020 light-duty vehicles.(c)Low-Carbon requirementIn carrying out subsection (a), the Administrator of the Environmental Protection Agency shall ensure that the sources of octane value for the certification test fuel allowed under subsection (a) have average lifecycle greenhouse gas emissions, as determined by the Secretary of Energy using the version of the Argonne National Laboratory Greenhouse gases, Regulated Emissions, and Energy use in Transportation (GREET) model in effect as of the date of enactment of this Act, that are at least 30 percent less than the baseline lifecycle greenhouse gas emissions.(d)DefinitionsIn this section:(1)Baseline lifecycle greenhouse gas emissionsThe term baseline lifecycle greenhouse gas emissions means the average lifecycle greenhouse gas emissions, as determined by the Administrator of the Environmental Protection Agency in consultation with the Director of the Argonne National Laboratory, for unblended gasoline sold or distributed as transportation fuel in 2018.(2)Lifecycle greenhouse gas emissionsThe term lifecycle greenhouse gas emissions means the aggregate quantity of greenhouse gas emissions as determined by using the version of the Argonne National Laboratory Greenhouse gases, Regulated Emissions, and Energy use in Transportation (GREET) model as in effect on the date of enactment of this Act.(3)Light-duty vehicleThe term light-duty vehicle has the meaning given to that term in section 216 of the Clean Air Act (42 U.S.C. 7550).(4)Research octane numberThe term research octane number has the meaning given such term in section 201 of the Petroleum Marketing Practices Act.102.Clean octane standard(a)RequirementsSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended—(1)in subsection (d)(1), by striking or (o) and inserting (o), or (w); (2)in subsection (d)(2), by striking or (o) each place it appears and inserting (o), or (w); and(3)by inserting at the end the following:(w)Clean octane standard(1)Aromatics(A)Annual average limitationEffective January 1, 2023, no refiner or importer shall sell motor vehicle gasoline that contains, on an average annual basis, an aromatic hydrocarbon content in excess of 17.5 percent.(B)CapEffective January 1, 2023, no person shall sell motor vehicle gasoline that contains an aromatic hydrocarbon content in excess of 17.5 percent.(C)Regulations(i)PromulgationThe Administrator of the Environmental Protection Agency shall promulgate regulations to implement this paragraph. Not later than January 1, 2023, the Administrator shall promulgate final regulations under the preceding sentence.(ii)Tradeable creditsThe regulations to implement this paragraph shall—(I)allow for the generation of tradeable credits to meet the requirement of subparagraph (A); and(II)provide that any such credits shall expire after not more than 5 years.(2)Clean octane(A)ProhibitionEffective January 1, 2023, no refiner or importer shall introduce any source of octane value into motor vehicle gasoline with a research octane number of 98 or higher unless such source of octane value has average lifecycle greenhouse gas emissions, as determined by the Secretary of Energy using the version of the Argonne National Laboratory Greenhouse gases, Regulated Emissions, and Energy use in Transportation (GREET) model in effect as of the date of enactment of the Next Generation Fuels Act of 2020, that are at least 30 percent less than the baseline lifecycle greenhouse gas emissions.(B)Regulations(i)PromulgationThe Administrator of the Environmental Protection Agency shall promulgate regulations to implement this paragraph. Not later than January 1, 2023, the Administrator shall promulgate final regulations under the preceding sentence.(ii)ContentsThe regulations to implement this paragraph shall—(I)determine the baseline lifecycle greenhouse gas emissions for purposes of this paragraph;(II)determine the average lifecycle greenhouse gas emissions of sources of octane value for purposes of this paragraph; and(III)ensure that the requirements of this paragraph are met.(3)DefinitionsIn this subsection, the terms baseline lifecycle greenhouse gas emissions, lifecycle greenhouse gas emissions, and research octane number have the meanings given to those terms in section 101 of the Next Generation Fuels Act of 2020..(b)Reformulated gasolineClause (ii) of section 211(k)(3)(A) of the Clean Air Act is (42 U.S.C. 7545(k)(3)(A)) is amended to read as follows:(ii)AromaticsThe aromatic hydrocarbon content of the reformulated gasoline—(I)shall not exceed 25 percent by volume; and(II)beginning January 1, 2023, shall not exceed 17.5 percent by volume..IIRegulatory harmonization201.Reid vapor pressure(a)Reid vapor pressure limitationSection 211(h) of the Clean Air Act (42 U.S.C. 7545(h)) is amended—(1)in paragraph (4)—(A)in the matter preceding subparagraph (A), by inserting or more after 10 percent; and(B)in subparagraph (C), by striking additional alcohol or; and(2)in paragraph (5)(A), by inserting or more after 10 percent.(b)Existing waiversSection 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) is amended—(1)by striking The Administrator, upon and inserting (A) The Administrator, upon; and(2)by adding at the end the following:(B)A fuel or fuel additive with respect to which a waiver has been granted in accordance with subparagraph (A) prior to January 1, 2019, and that meets all of the conditions of that waiver, other than the waiver’s limits for Reid vapor pressure, may be introduced into commerce if the fuel or fuel additive meets all other applicable Reid vapor pressure requirements..202.Fuel economy adjustmentFor purposes of fuel economy testing and calculation procedures under section 32904(c) of title 49, United States Code, the fuel economy of motor vehicles using a certification test fuel allowed under section 101 of this Act shall be determined on an energy-equivalent basis, calculated by multiplying fuel economy (as measured under such section 32904(c) without regard to this section) by the ratio of—(1)114,086 British thermal units per gallon; divided by(2)the volumetric energy density of such test fuel.203.E30Section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)), as amended by section 201(b) of this Act, is further amended by adding at the end the following:(C)Beginning January 1, 2022, a fuel with a concentration of ethanol that is more than 15 percent and not more than 30 percent, shall be deemed to have received a waiver in accordance with subparagraph (A)..204.Replacement of motor vehicle emissions simulator (MOVES) modelSection 211(q)(2) of the Clean Air Act (42 U.S.C. 7545) is amended—(1)by striking For purposes of this section and inserting the following:(A)Initial modelFor purposes of this section; and(2)by adding at the end of the following:(B)New modelNot later than 24 months after the date of enactment of the Next Generation Fuels Act of 2020, the Administrator shall develop and finalize an emissions model based on appropriate test fuels and methods to replace the emissions model under subparagraph (A).(C)DefinitionFor purposes of subparagraph (B), the term appropriate test fuels and methods means test fuels and methods that rely on commercially available fuel and accurately reflect the profile of higher ethanol blends..IIIInfrastructure301.High-efficiency vehicles(a)In generalPart A of title II of the Clean Air Act (42 U.S.C. 7521 et seq.) is amended by adding at the end the following new section:220.Octane specification(a)ApplicabilityThis section applies with respect to any motor vehicle (other than a motorcycle) that is introduced into commerce that—(1)is a light-duty vehicle or light-duty truck;(2)is a model year 2024 or later motor vehicle; and(3)uses gasoline for propulsion or any other operation of the motor vehicle, including the engine thereof.(b)Warranty requirementsThe manufacturer of a motor vehicle described in subsection (a) shall warrant to the ultimate purchaser and each subsequent purchaser that each such motor vehicle is designed—(1)to operate with gasoline containing up to and including 30 percent ethanol; and(2)to meet the design requirements under subsection (c).(c)Design requirementsThe manufacturer of a motor vehicle described in subsection (a) shall design each such motor vehicle—(1)to operate using gasoline that has a research octane number (as defined in section 101 of the Next Generation Fuels Act of 2020) of 98 or higher; and(2)to improve fuel economy connected to the use of gasoline that has a research octane number (as defined in section 101 of the Next Generation Fuels Act of 2020) of 98 or higher.(d)Enforcement(1)ViolationsAny manufacturer who violates subsection (b) or (c) shall be subject to a civil penalty of not more than $25,000. Any such violation shall constitute a separate offense with respect to each motor vehicle.(2)Civil actions; administrative assessment of certain penaltiesThe provisions of subsections (b) and (c) of section 205 shall apply with respect to a violation of subsection (b) or (c) of this section to the same extent and in the same manner as such provisions apply with respect to a violation of section 203(a)(3).(e)ConsultationIn promulgating regulations to carry out this section, the Administrator shall consult with persons to be regulated under this section..(b)RegulationsThe Administrator of the Environmental Protection Agency shall—(1)not later than 24 months after the date of enactment of this Act, propose regulations to carry out the amendments made by this section; and(2)not later than 30 months after such date of enactment, finalize regulations to carry out the amendments made by this section.302.Performance standards for new e30 infrastructureSection 9003 of the Solid Waste Disposal Act (42 U.S.C. 6991b) is amended by adding at the end the following:(k)E30 retail dispenser systems(1)In generalThe Administrator shall, not later than 1 year prior to the effective date specified in paragraph (3), issue or revise, as necessary, performance standards for dispenser systems described in paragraph (2) to require that such dispenser systems be compatible with automotive fuel with a concentration of up to and including 30 percent ethanol by volume.(2)Dispenser systemsThis subsection applies with respect to dispenser systems that are—(A)on or after the effective date specified in paragraph (3), brought into use to dispense at retail automotive fuel from an underground storage tank; and(B)subject to regulation under sections 1910.106 and 1926.152 of title 29, Code of Federal Regulations (as in effect on the date of enactment of this subsection).(3)Effective dateStandards issued or revised pursuant to paragraph (1) shall take effect on January 1, 2024.(4)DefinitionsIn this subsection:(A)Automotive fuelThe term automotive fuel has the meaning given such term in section 201(6) of the Petroleum Marketing Practices Act (15 U.S.C. 2821(6)).(B)CompatibleThe term compatible means, to the extent feasible, certified by a nationally recognized testing laboratory recognized by the Occupational Safety and Health Administration in accordance with section 1910.7 of title 29, Code of Federal Regulations (or any successor regulations) to maintain system performance throughout the operational life of the dispenser system.(C)Dispenser systemThe term dispenser system has the meaning given such term in section 280.12 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection)..303.CAFE and GHG credit generation(a)In generalSubsection (a) of section 32906 of title 49, United States Code, is amended—(1)by striking 1993 through 2019 and inserting 1993 through 2035; and(2)by striking the maximum increase in average fuel economy for a manufacturer attributable to dual fueled automobiles is and all that follows through the end of the subsection and inserting the maximum increase in average fuel economy for a manufacturer attributable to dual fueled automobiles is 1.2 miles per gallon..(b)Conforming amendmentsSection 32905 of title 49, United States Code, is amended—(1)in subsection (b), by striking 2019, and inserting 2035,; and(2)in subsection (d), by striking 2019, and inserting 2035,.